Citation Nr: 0533402	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-03 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972, from April 1996 to September 1996, and from September 
1997 to September 1998.  This matter comes on appeal from an 
August 2001 decision by the Columbia VA Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is essentially contended that the veteran has a 
cardiovascular disorder, including hypertension, which 
developed during his periods of military service or as a 
consequence of his service-connected psychiatric disability. 

A review of the record shows that no cardiovascular signs, 
symptoms, or findings were reported during the veteran's 
first period of military service from July 1970 to January 
1972. Certain findings on electrocardiogram were reported at 
the time of an examination conducted for Reserve purposes in 
April 1974. Cardiomegaly was noted on chest x-ray in June 
1985. A left bundle branch block, high cholesterol and 
hypertension were said to be present on Reserve examination 
in June 1992. A systolic murmur and a history of mitral 
regurgitation were noted in 1997.

Service connection is already in effect for a bipolar 
disorder, rated 100 percent disabling. An opinion furnished 
by a physician on behalf of The American Legion suggests a 
relationship between the service-connected psychiatric 
condition and the onset of the veteran's hypertension.

As the evidence of record suggests that the veteran's current 
condition may be associated with service or a service-
connected disability, the Board finds that additional 
development is necessary prior to a final decision on the 
veteran's claim. 38 U.S.C.A. § 5103A(d). Accordingly, the 
case is remanded for the following actions:

1.  The veteran should be requested to 
identify all VA and non-VA health care 
providers that have treated him for a 
cardiovascular disorder, however diagnosed, 
from March 2004 to the present. Copies of all 
available records should be obtained.

2.  The veteran should be scheduled for a VA 
examination by a cardiologist to determine the 
nature and etiology of any current 
cardiovascular disorder. The veteran's claims 
folder must be provided to the examiner for 
review.  The veteran's history and complaints 
should be noted, all indicated studies should 
be performed, and all clinical findings 
reported in detail.  

Again, the veteran periods of active duty 
included: from July 1970 to January 1972, from 
April 1996 to September 1996, and from 
September 1997 to September 1998. 
 
The examiner should provide an opinion as to 
the following questions:

	A. What is the likelihood that any current 
	cardiovascular disorder, including 
hypertension, had its 	onset in or is otherwise 
related to the veteran's period of 	military service 
from July 1970 to January 1972?

B.  Can it clearly and unmistakably be 
concluded that any cardiovascular disorder, 
including hypertension, which preexisted the 
veteran's April to September 1996 and 
September 1997 to September 1998 periods of 
active duty did not increase in severity 
therein? 

C.  What is the likelihood that any current 
cardiovascular disorder, including 
hypertension, developed proximately due to or 
as a consequence of the service-connected 
bipolar disorder?  What is the likelihood that 
there was an increase in severity of any 
current cardiovascular disorder, including 
hypertension, as a result of the service-
connected bipolar disorder?

All conclusions expressed must be accompanied 
by a complete rationale.

3.  After undertaking any development deemed 
essential in addition to that specified above, 
the RO should again review the veteran's 
claim.  If the benefit sought on appeal is not 
granted, the veteran and his representative 
should be issued a supplemental statement of 
the case, and be afforded a reasonable period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

